DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed 1/29/2021 are acceptable and have been entered.

Specification
The amendments to the specification filed 1/29/2021 are acceptable and have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weiner (US Pat 5,297,346).
Re claim 1, Weiner discloses an apparatus 40 (Fig 6; Col 4, Lines 5-7 sets forth that Fig apparatus 40 includes the features seen in Fig 1, 3 and 4) for use in connection with a balloon catheter for being inserted into a vascular space (it is noted that the 
Re claim 2, Weiner discloses that the counter comprises a tracking device 11+41+42+43 (Fig 6) connected to the body and interfacing with the guidewire to track the movement of the guidewire through the passage (Col 2, Lines 65-66; Col 4, Lines 7-12, 17-18).
Re claim 3, Weiner discloses that the tracking device comprises one or more rollers 11, 41, 42, 43 (Fig 6) projecting into the passage and arranged for engaging the guidewire (Col 2, Lines 65-66; Col 4, Lines 7-12, 17-18).
Re claim 4, Weiner discloses that the tracking device comprises a sensor 23 (Fig 6; Col 4, Lines 7-12).
Re claim 6, Weiner discloses that the counter is provided on the body (as seen in Fig 6).
Re claim 7, Weiner discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional recitation; since there is no structure preventing the body from being connected to a complimentary shaped introducer, this limitation is met).
Re claim 8, Weiner discloses that the body is tubular, elongated and annular (at the portion that distally extends from structure 7, as seen in Fig 1).  
Re claim 9, Weiner discloses that the counter comprises at least three radially projecting rollers 11, 41, 42, 43 (Fig 6) arranged circumferentially around the passage and spaced approximately 120 degrees apart for engaging the guidewire (Col 2, Lines 65-67; Col 4, Lines 7-12, 17-20) (as seen in Fig 6, there are four rollers and they are spaced 90 degrees apart; this reads on “approximately 120 degrees” since the claims sets forth that at least three rollers are spaced approximately 120 degrees apart; since “at least three” comprises any number over three, that means that the claim (which is part of the original disclosure) allows for 4 rollers which would be 90 degrees apart, 5 
Re claim 10, Weiner discloses a display 9 (Fig 6) for displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 17-20).  
Re claim 11, Weiner discloses that the body is portable and disposable (as seen in Fig 1, the body is of a size that is portable; additionally, nothing prevents the body from being disposed of and, thus, it is disposable), and the counter comprises a mechanical counter 41 (Fig 6) for counting and displaying the amount the guidewire moves through the passage of the body (Col 4, Lines 7-12).
Re claim 12, Weiner discloses an introducer (the apparatus of claim 1 itself) including the apparatus of claim 1 (it is noted that “an introducer” does not require any additional structures than are required by the “apparatus” of claim 1).

Claims 1-3, 5-8, 10-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gustavsson et al. (US Pat 4,397,091).
Re claim 1, Gustavsson discloses an apparatus (Fig 4-7) for use in connection with a balloon catheter for being inserted into a vascular space (it is noted that the phrase “for use in connection with a balloon catheter for being inserted into a vascular space” is a functional limitation and, thus, a balloon catheter is not a part of the claimed invention; since the apparatus can be attached to a cannula (Col 1, Lines 7-9; Col 2, Lines 52-56), this limitation is met), comprising: a guidewire 2 (Fig 5,6; it is noted that 
Re claim 2, Gustavsson discloses that the counter comprises a tracking device 17+18 (Fig 6) connected to the body and interfacing with the guidewire to track the movement of the guidewire through the passage (as seen in Fig 6; Col 3, Lines 40-45).
Re claim 3, Gustavsson discloses that the tracking device comprises one or more rollers 17,18 (Fig 6) projecting into the passage and arranged for engaging the guidewire (as seen in Fig 6; Col 3, Lines 40-45).  
Re claim 5, Gustavsson discloses that the counter comprises at least one wheel 21 (Fig 6) including a plurality of numbers 14 (Fig 4) (Col 3, Lines 43-45), said at least one wheel being rotated in response to the tracking device tracking the movement of the guidewire (Col 3, Lines 40-45).
Re claim 6, Gustavsson discloses that the counter is provided on the body (as seen in Fig 4,6).
Re claim 7, Gustavsson discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional limitation; since a cannula fitting 4 (Fig 1) could be attached to the body (Col 2, Lines 52-56), this limitation is met).
Re claim 8, Gustavsson discloses that the body is tubular, elongated and annular (at portion 3 of the body 1+3, as seen in Fig 4,5).
Re claim 10, Gustavsson discloses a display 15 (Fig 4) for displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 40-45).
Re claim 11, Gustavsson discloses that the body is portable and disposable (as seen in Fig 4-7, the body 1 is of a size that is portable; additionally, nothing prevents the body 1 from being disposed of and, thus, it is disposable), and the counter comprises a mechanical counter 21 (Fig 6) for counting and displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 40-45).
Re claim 12, Gustavsson discloses an introducer (the apparatus of claim 1 itself) including the apparatus of claim 1 (it is noted that “an introducer” does not require any additional structures than are required by the “apparatus” of claim 1).
Re claim 13, Gustavsson discloses a kit (as seen in Fig 4-7 along with the “cannula” described in Col 2, Lines 52-56 but not shown) comprising: a catheter (“cannula” connected to cannula fitting 4; Col 2, Lines 52-56) adapted for performing a 
Re claim 14, Gustavsson discloses that the counter comprises a tracking device 17+18 (Fig 6) connected to a body 1+3 (Fig 5; although item 3 is not labeled in Fig 5, it is seen in Fig 5 and labeled in Fig 1) having an internal passage (the entire interior of body 1+3, seen in Fig 5), the counter interfacing with the guidewire to track the movement of the guidewire through the internal passage (Col 3, Lines 40-45).
Re claim 15, Gustavsson discloses that the counter comprises at least one wheel 21 (Fig 6) including a plurality of numbers 14 (Fig 4), said wheel being rotated in response to the tracking device tracking the movement of the guidewire (Col 3, Lines 40-45).
Re claim 16, Gustavsson discloses that the counter is provided on the body (as seen in Fig 6).  
Re claim 17, Gustavsson discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vasculature (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vasculature” is a functional limitation; since part 3 of the body 1+3 can receive an adapter 4 thereon, this limitation is met; Col 2, Lines 52-56).
Re claim 18, Gustavsson discloses that the body is tubular, elongated and annular (at part 3 of body 1+3, as seen in Fig 4,5).
  Re claim 20, Gustavsson discloses a display 15 (Fig 4) for displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 40-45).
Re claim 21, Gustavsson discloses that the body is portable and disposable (as seen in Fig 4-7, the body 1 is of a size that is portable; additionally, nothing prevents the body 1 from being disposed of and, thus, it is disposable), and the counter comprises a mechanical counter 21 (Fig 6) for counting and displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 40-45).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner (US Pat 5,297,346) in view of Gustavsson et al. (US Pat 4,397,091).
Re claim 13, Weiner discloses a kit (Fig 1, wherein apparatus 1 is replaced with apparatus 40 of Fig 6), comprising: a guidewire 2 (Fig 1; it is noted that although item 2 is referred to as a “probe” in Weiner, since no structure of the guidewire is claimed, one of ordinary skill in the art would understand that a probe can be considered a guidewire since something can be received thereover); and a counter 8+9+11+23+ 41+42+43 (Fig 4,6) adapted for counting an introduction amount of the guidewire into the vasculature (Col 2, Lines 65-66; Col 3, Lines 17-20; Col 4, Lines 7-12, 17-18, 30-37). Weiner does not disclose a catheter adapted for performing a first intervention at a first location in a vasculature such that the guidewire is for guiding the catheter to the first location. Gustavsson, however, teaches a substantially similar kit (Fig 4-7 along with the “cannula” described in Col 2, Lines 52-56 but not shown) comprising a catheter (“cannula” connected to cannula fitting 4; Col 2, Lines 52-56) adapted for performing a first intervention at a first location in a vasculature (it is noted that the phrase “adapted for performing a first intervention at a first location in a vasculature” is a functional limitation; since the catheter could be used in such a way (Col 1, Lines 7-9), this limitation is met); a guidewire 2 (Fig 5,6; it is noted that although item 2 is referred to as a “catheter” in Gustavsson, since no structure of the guidewire is claimed, one of ordinary skill in the art would understand that a catheter can be considered a guidewire; since Col 2, Lines 52-56 set forth “the catheter [2] may be fed through the outlet and further through the cannula without being exposed”, this limitation is met) for guiding the 
Re claim 14, Weiner discloses that the counter comprises a tracking device 41+42+43 (Fig 6) connected to a body (structure 7 and the tubular extension extending distally therefrom which has 21 and 22 thereon, as seen in Fig 3-4) having an internal passage (extending horizontally in Fig 1, extending into the page in Fig 6), the counter interfacing with the guidewire to track the movement of the guidewire through the internal passage (Col 4, Lines 7-12, 17-18).
Re claim 16, Weiner discloses that the counter is provided on the body (as seen in Fig 6).
Re claim 17, Weiner discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional recitation; since there is no structure preventing the body from being connected to a complimentary shaped introducer, this limitation is met).
Re claim 18, Weiner discloses that the body is tubular, elongated and annular (at the portion that distally extends from structure 7, as seen in Fig 1).  
Re claim 19, Weiner discloses that the counter comprises three radially projecting rollers (any three of 11, 41, 42, and 43; Fig 6) arranged circumferentially around the internal passage and spaced approximately 120 degrees apart for engaging the guidewire (Col 2, Lines 65-66; Col 4, Lines 7-12, 18-19) (as seen in Fig 6, all of the rollers are spaced 90 degrees apart; this reads on “approximately 120 degrees” since claim 9 is a part of the original disclosure and sets forth that at least three rollers are spaced approximately 120 degrees apart; since “at least three” comprises any number over three, that means that the original disclosure allows for 4 rollers which would be 90 degrees apart, 5 rollers that would be 72 degrees apart, 6 rollers that would be 60 degrees apart, etc. Since a larger number of rollers requires a smaller degree of spacing and the original disclosure encompasses more than three rollers, it means that “approximately 120 degrees” must also cover the corresponding spacing).  
Re claim 20, Weiner discloses a display 9 (Fig 6) for displaying the amount the guidewire moves through the passage of the body (Col 3, Lines 17-20).  
Re claim 21, Weiner discloses that the body is portable and disposable (as seen in Fig 1, the body is of a size that is portable; additionally, nothing prevents the body from being disposed of and, thus, it is disposable), and the counter comprises a mechanical counter 41 (Fig 6) for counting and displaying the amount the guidewire moves through the passage of the body (Col 4, Lines 7-12).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the “probe 2” of Weiner cannot read on the claimed “guidewire”. This argument is not persuasive as it is common knowledge to those of ordinary skill in the art that a probe can be used as, and thus considered, a guidewire when no structure of such guidewire is claimed. See US Pat 5,102,390 to Crittenden (“the very small diameter of the probe enables it also to be used as a guide wire”), US Pat 5,207,656 to Kranys (“an advancing probe such as a guide wire”), PG PUB 2003/0028095 (“an imagine probe suitable for use as a guidewire”) to Tulley and PG PUB 2004/0254600 (“a guidewire 78 or other such probe”) as examples that set forth that a “probe” can be used as and considered a “guidewire” to one of ordinary skill in the art.
Applicant argues that “catheter 2” of Gustavsson cannot read on the claimed “guidewire” and that the “cannula” of Gustavsson cannot read on the claimed “catheter”. This argument is not persuasive as it is common knowledge to those of ordinary skill in the art that a catheter can be used as, and thus considered, a guidewire when no structure of such guidewire is claimed. See US Pat 5,203,774 to Gilson (“the term ‘catheter’ is to be read as embracing both a guidewire and a probe”), US Pat 5,741,429 to Donadio (“drug infusion catheter/guidewire”), US Pat 6,027,461 to Walker (“an infusion guidewire that can be used either as a guidewire or an infusion catheter”). Additionally, the terms “cannula” and “catheter” are known to those of ordinary skill in the art as being used interchangeably since both are defined as a tube inserted into the .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783